UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	January 31, 2013 Item 1. Schedule of Investments: Putnam Multi-Cap Core Fund The fund's portfolio 1/31/13 (Unaudited) COMMON STOCKS (93.1%) (a) Shares Value Aerospace and defense (3.5%) Boeing Co. (The) 633 $46,760 General Dynamics Corp. 421 27,912 Honeywell International, Inc. 1,513 103,247 L-3 Communications Holdings, Inc. 1,000 75,920 Northrop Grumman Corp. 652 42,406 Raytheon Co. 404 21,283 United Technologies Corp. 867 75,923 Air freight and logistics (0.5%) FedEx Corp. 540 54,783 Airlines (0.8%) Copa Holdings SA Class A (Panama) 211 23,126 Delta Air Lines, Inc. (NON) 1,497 20,793 Southwest Airlines Co. 2,267 25,413 Spirit Airlines, Inc. (NON) 1,127 21,853 Auto components (0.4%) Johnson Controls, Inc. 1,381 42,935 Automobiles (0.3%) Ford Motor Co. 2,529 32,751 Beverages (1.6%) Coca-Cola Co. (The) 904 33,665 Coca-Cola Enterprises, Inc. 1,550 54,049 Cott Corp. (Canada) 4,602 41,694 Diageo PLC ADR (United Kingdom) 226 26,962 PepsiCo, Inc. 405 29,504 Biotechnology (2.7%) Amgen, Inc. 977 83,494 Celgene Corp. (NON) 511 50,569 Cubist Pharmaceuticals, Inc. (NON) 761 32,753 Elan Corp. PLC ADR (Ireland) (NON) 2,233 23,469 Gilead Sciences, Inc. (NON) 1,946 76,770 United Therapeutics Corp. (NON) 595 32,065 Capital markets (2.4%) Ameriprise Financial, Inc. 650 43,108 Apollo Global Management, LLC. Class A 1,838 40,932 Goldman Sachs Group, Inc. (The) 393 58,109 Morgan Stanley 1,958 44,740 State Street Corp. 807 44,910 SWS Group, Inc. (NON) 5,222 34,413 Chemicals (3.3%) Celanese Corp. Ser. A 485 22,737 CF Industries Holdings, Inc. 190 43,542 Dow Chemical Co. (The) 1,516 48,815 Huntsman Corp. 1,208 21,297 LyondellBasell Industries NV Class A 438 27,778 Monsanto Co. 655 66,384 PPG Industries, Inc. (WIS) 373 51,426 Sherwin-Williams Co. (The) 134 21,727 W.R. Grace & Co. (NON) 493 35,397 Westlake Chemical Corp. 302 27,742 Commercial banks (2.5%) Bancorp, Inc. (The) (NON) 4,600 54,188 Capital Bank Financial Corp. Class A (NON) 1,739 26,902 National Bank Holdings Corp. Class A 499 9,007 PNC Financial Services Group, Inc. 958 59,204 Regions Financial Corp. 4,725 36,761 Wells Fargo & Co. 2,771 96,514 Commercial services and supplies (1.3%) ADT Corp. (The) 729 34,628 Cintas Corp. 778 32,878 G&K Services, Inc. Class A 1,004 40,200 Tyco International, Ltd. 1,224 37,002 Communications equipment (2.1%) Acme Packet, Inc. (NON) 1,670 40,364 Cisco Systems, Inc. 4,837 99,497 Polycom, Inc. (NON) 2,048 22,589 Qualcomm, Inc. 1,187 78,378 Computers and peripherals (3.0%) Apple, Inc. 435 198,060 EMC Corp. (NON) 3,104 76,389 Hewlett-Packard Co. 1,410 23,279 SanDisk Corp. (NON) 784 39,192 Construction and engineering (0.6%) Fluor Corp. 1,079 69,952 Consumer finance (0.5%) Discover Financial Services 1,536 58,967 Containers and packaging (0.4%) Bemis Co., Inc. 567 20,231 Packaging Corp. of America 729 28,015 Diversified financial services (4.2%) Bank of America Corp. 8,732 98,846 Citigroup, Inc. 2,491 105,021 JPMorgan Chase & Co. 5,068 238,449 Nasdaq OMX Group, Inc. (The) 1,088 30,812 Diversified telecommunication services (1.2%) AT&T, Inc. 943 32,807 Iridium Communications, Inc. (NON) 3,460 24,220 Verizon Communications, Inc. 1,847 80,548 Electric utilities (0.7%) American Electric Power Co., Inc. 562 25,453 NV Energy, Inc. 1,012 19,157 PPL Corp. 1,310 39,680 Electrical equipment (0.2%) Rockwell Automation, Inc. 240 21,406 Energy equipment and services (2.4%) Cameron International Corp. (NON) 611 38,682 Diamond Offshore Drilling, Inc. 353 26,507 Ensco PLC Class A (United Kingdom) 428 27,208 Halliburton Co. 641 26,076 Nabors Industries, Ltd. (NON) 3,245 54,094 Schlumberger, Ltd. 1,143 89,211 Seadrill Partners, LLC (Units) (United Kingdom) (NON) 326 9,438 Food and staples retail (2.4%) Costco Wholesale Corp. 298 30,497 CVS Caremark Corp. 1,605 82,176 Kroger Co. (The) 3,095 85,732 Safeway, Inc. 863 16,613 Wal-Mart Stores, Inc. 833 58,268 Food products (0.2%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) 3,908 26,887 Health-care equipment and supplies (2.3%) Abbott Laboratories 442 14,975 Baxter International, Inc. 803 54,476 Becton, Dickinson and Co. 304 25,548 CareFusion Corp. (NON) 886 27,501 Covidien PLC 1,243 77,489 Stryker Corp. 410 25,687 Zimmer Holdings, Inc. 447 33,346 Health-care providers and services (3.5%) Aetna, Inc. 2,384 114,980 Air Methods Corp. 1,077 47,086 Cardinal Health, Inc. 695 30,448 HCA Holdings, Inc. 1,305 49,133 Laboratory Corp. of America Holdings (NON) 315 28,193 McKesson Corp. 404 42,513 UnitedHealth Group, Inc. 1,455 80,331 Hotels, restaurants, and leisure (1.9%) Ignite Restaurant Group, Inc. (NON) 3,761 54,535 Marriott Vacations Worldwide Corp. (NON) 587 26,051 McDonald's Corp. 320 30,493 Red Robin Gourmet Burgers, Inc. (NON) 2,061 76,195 Wyndham Worldwide Corp. 400 22,316 Household durables (1.4%) Jarden Corp. (NON) 445 26,184 Newell Rubbermaid, Inc. 1,190 27,941 PulteGroup, Inc. (NON) 2,780 57,657 Whirlpool Corp. 381 43,960 Household products (1.4%) Colgate-Palmolive Co. 202 21,689 Energizer Holdings, Inc. 435 37,849 Harbinger Group, Inc. (NON) 3,473 28,479 Kimberly-Clark Corp. 393 35,177 Procter & Gamble Co. (The) 476 35,776 Independent power producers and energy traders (0.6%) Calpine Corp. (NON) 1,713 33,797 NRG Energy, Inc. 1,615 38,760 Industrial conglomerates (1.2%) Danaher Corp. 455 27,268 General Electric Co. 4,782 106,543 Insurance (4.1%) ACE, Ltd. 440 37,545 Aflac, Inc. 983 52,158 Allstate Corp. (The) 854 37,491 American International Group, Inc. (NON) 1,222 46,228 Hartford Financial Services Group, Inc. (The) 1,519 37,671 MetLife, Inc. 3,178 118,667 Prudential Financial, Inc. 1,319 76,344 Travelers Cos., Inc. (The) 731 57,354 Internet and catalog retail (0.4%) Amazon.com, Inc. (NON) 88 23,364 Priceline.com, Inc. (NON) 37 25,362 Internet software and services (2.4%) Brightcove, Inc. (NON) 2,658 22,380 eBay, Inc. (NON) 935 52,295 ExactTarget, Inc. (NON) 1,911 42,023 Google, Inc. Class A (NON) 204 154,161 IT Services (3.6%) Accenture PLC Class A 519 37,311 Alliance Data Systems Corp. (NON) 523 82,425 Computer Sciences Corp. 1,217 50,871 Fidelity National Information Services, Inc. 1,312 48,688 IBM Corp. 448 90,975 Total Systems Services, Inc. 2,471 57,451 Unisys Corp. (NON) 403 8,951 Visa, Inc. Class A 202 31,898 Leisure equipment and products (0.5%) Hasbro, Inc. 722 26,981 LeapFrog Enterprises, Inc. (NON) 3,328 29,985 Life sciences tools and services (0.5%) PerkinElmer, Inc. 683 24,069 Thermo Fisher Scientific, Inc. 385 27,774 Machinery (2.2%) Caterpillar, Inc. 527 51,852 CNH Global NV 745 35,566 Douglas Dynamics, Inc. 1,614 21,273 Flowserve Corp. 142 22,261 Ingersoll-Rand PLC 531 27,288 Joy Global, Inc. 475 30,006 Trinity Industries, Inc. 748 29,696 Wabtec Corp. 270 25,277 Marine (0.3%) Kirby Corp. (NON) 563 39,776 Media (2.9%) Comcast Corp. Class A 2,973 113,212 DISH Network Corp. Class A 1,348 50,240 Gannett Co., Inc. 2,380 46,719 News Corp. Class A 1,968 54,592 Time Warner Cable, Inc. 376 33,592 Viacom, Inc. Class B 448 27,037 Metals and mining (1.1%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 1,257 44,309 SunCoke Energy Partners LP (Units) (NON) 1,300 25,831 Teck Resources, Ltd. Class B (Canada) 1,380 50,356 Multi-utilities (1.1%) CenterPoint Energy, Inc. 1,967 40,205 DTE Energy Co. 576 36,467 Public Service Enterprise Group, Inc. 1,387 43,247 Multiline retail (1.1%) J.C. Penney Co., Inc. 785 15,959 Macy's, Inc. 1,244 49,150 Target Corp. 1,000 60,410 Office electronics (0.3%) Xerox Corp. 4,894 39,201 Oil, gas, and consumable fuels (6.6%) Alpha Natural Resources, Inc. (NON) 3,216 28,494 Chesapeake Energy Corp. 454 9,162 Chevron Corp. 1,213 139,677 Devon Energy Corp. 436 24,935 Exxon Mobil Corp. 2,113 190,107 Gulfport Energy Corp. (NON) 1,197 49,400 LRR Energy LP 1,983 34,524 Marathon Oil Corp. 1,257 42,248 Noble Energy, Inc. 227 24,468 Occidental Petroleum Corp. 275 24,274 Oiltanking Partners LP (Units) 470 18,908 Royal Dutch Shell PLC ADR (United Kingdom) 805 56,769 Summit Midstream Partners LP (units) (NON) 1,454 31,799 Suncor Energy, Inc. (Canada) 1,417 48,206 Valero Energy Corp. 623 27,244 Paper and forest products (0.2%) International Paper Co. 466 19,302 Personal products (0.1%) Herbalife, Ltd. 286 10,388 Pharmaceuticals (4.7%) AbbVie, Inc. (NON) 1,258 46,150 Eli Lilly & Co. 912 48,965 Johnson & Johnson 1,214 89,739 Merck & Co., Inc. 3,263 141,125 Pfizer, Inc. 7,234 197,344 Zoetis. Inc. (NON) 173 4,498 Professional services (0.2%) Equifax, Inc. 449 26,356 Real estate investment trusts (REITs) (0.6%) American Campus Communities, Inc. 693 32,273 Weyerhaeuser Co. 1,066 32,108 Road and rail (0.6%) Canadian National Railway Co. (Canada) 353 33,768 Union Pacific Corp. 243 31,945 Semiconductors and semiconductor equipment (0.8%) Applied Materials, Inc. 1,959 25,291 Intel Corp. 1,694 35,642 Texas Instruments, Inc. 756 25,008 Software (3.7%) FleetMatics Group PLC (Ireland) (NON) 854 21,410 Microsoft Corp. 7,283 200,064 Oracle Corp. 4,229 150,172 Symantec Corp. (NON) 2,345 51,051 Specialty retail (3.3%) American Eagle Outfitters, Inc. 1,267 25,606 Best Buy Co., Inc. 1,644 26,731 Chico's FAS, Inc. 1,557 27,917 Foot Locker, Inc. 1,377 47,300 Gap, Inc. (The) 943 30,817 Home Depot, Inc. (The) 940 62,905 Lowe's Cos., Inc. 1,012 38,648 PetSmart, Inc. 351 22,959 Ross Stores, Inc. 932 55,640 TJX Cos., Inc. (The) 714 32,259 Textiles, apparel, and luxury goods (0.7%) Coach, Inc. 538 27,438 Fossil, Inc. (NON) 256 27,028 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 506 28,402 Tobacco (1.3%) Lorillard, Inc. 876 34,225 Philip Morris International, Inc. 1,231 108,525 Wireless telecommunication services (0.3%) MetroPCS Communications, Inc. (NON) 1,629 16,339 Sprint Nextel Corp. (NON) 2,498 14,064 Total common stocks (cost $9,073,902) INVESTMENT COMPANIES (0.8%) (a) Shares Value SPDR S&P Homebuilders ETF 3,321 $95,711 Total investment companies (cost $65,543) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. 213 $21,194 Unisys Corp. Ser. A, 6.25% cv. pfd. 61 3,935 Total convertible preferred stocks (cost $27,400) SHORT-TERM INVESTMENTS (2.6%) (a) Shares Value Putnam Money Market Liquidity Fund 0.10% (AFF) 295,509 $295,509 Total short-term investments (cost $295,509) TOTAL INVESTMENTS Total investments (cost $9,462,354) (b) When-issued securities sold at 1/31/2013 (Unaudited) COMMON STOCKS (0.1%) (a) Shares Value Axiall Corp. (NON) (WIS) 121 $6,801 Total when-issued securities sold (proceeds $6,801) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $11,281,561. (b) The aggregate identified cost on a tax basis is $9,461,046, resulting in gross unrealized appreciation and depreciation of $1,687,039 and $232,658, respectively, or net unrealized appreciation of $1,454,381. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $190,872 $1,542,226 $1,437,589 $164 $295,509 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (WIS) PPG Industries, Inc. announced a spin-off of operations to Axiall Corp. that was to close after the close of the reporting period. Prior to the close of the reporting period, the fund entered into a when-issued sale for a portion of its Axiall Corp. spin-off shares. At the close of the reporting period, the fund maintained liquid assets totaling $28,151 to cover certain derivatives contracts and securities sold short. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $1,451,271 $— $— Consumer staples 798,155 — — Energy 1,021,431 — — Financials 1,608,722 — — Health care 1,530,490 — — Industrials 1,284,360 — — Information technology 1,805,016 — — Materials 554,889 — — Telecommunication services 167,978 — — Utilities 276,766 — — Total common stocks — — Convertible preferred stocks — 25,129 — Investment companies 95,711 — — Short-term investments 295,509 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 When-issued securities sold $— $(6,801) $— Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2013
